Exhibit 10.1

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”), dated as of
November 5, 2009, among MICHAELS STORES, INC., a Delaware corporation (the
“Borrower”), the Lenders party to the Credit Agreement referred to below (the
“Lenders”), and DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (in
such capacity, the “Administrative Agent”).  Unless otherwise defined herein,
capitalized terms used herein and defined in the Credit Agreement are used
herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent, the Syndication
Agent and the Co-Documentation Agents have entered into a Credit Agreement,
dated as of October 31, 2006 (as amended, supplemented and/or otherwise modified
to, but not including, the date hereof, the “Credit Agreement”); and

 

WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the parties hereto
wish to amend certain provisions of the Credit Agreement as provided herein,
subject to the terms and conditions set forth below.

 

NOW, THEREFORE, it is agreed;

 


A.                                   AMENDMENTS TO THE CREDIT AGREEMENT


 


1.             SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
(I) DELETING THE DEFINITIONS OF “APPLICABLE RATE”, “CLASS”, “COMMITMENT”,
“INTEREST PAYMENT DATE”, “LOAN”, “MATURITY DATE”, “OTHER TERM COMMITMENTS” AND
“OTHER TERM LOANS” APPEARING IN SAID SECTION IN THEIR ENTIRETY AND
(II) INSERTING IN APPROPRIATE ALPHABETICAL ORDER THE FOLLOWING NEW DEFINITIONS:


 

“Applicable Rate” means a percentage per annum equal to (A) with respect to B-1
Term Loans, (i) in the case of Eurocurrency Rate Loans, 2.25% and (ii) in the
case of Base Rate Loans, 1.25% and (B) with respect to B-2 Term Loans, (i) in
the case of Eurocurrency Rate Loans, 4.50% and (ii) in the case of Base Rate
Loans, 3.50%, less, in each case under each of the preceding clauses (A) and
(B), if (but only if) the Moody’s Applicable Corporate Rating then most recently
published is B1 or higher (with at least a stable outlook), 0.25%.  Any increase
or decrease in the Applicable Rate resulting from a change in Moody’s Applicable
Corporate Rating shall become effective as of the first Business Day immediately
following the date the then most recent Moody’s Applicable Corporate Rating is
published; provided that at the option of the Administrative Agent or the
Required Lenders, no deduction shall apply (x) as of the first Business Day
after the date on which Moody’s ceases to maintain or publish a Moody’s
Applicable Corporate Rating (of any level), and shall continue not to apply to
and including the date on which a new Moody’s Applicable Corporate Rating is so
published (with any deduction as otherwise determined in accordance with this
definition to apply

 

--------------------------------------------------------------------------------


 

thereafter), and (y) as of the first Business Day after an Event of Default
under Section 8.01(a), (f) or (g) shall have occurred and be continuing, and
shall continue not to apply to but excluding the date on which such Event of
Default is cured or waived (with any deduction as otherwise determined in
accordance with this definition to apply thereafter). It is understood and
agreed that (w) the “Applicable Rate” (as defined herein immediately prior to
giving effect to the First Amendment Effective Date) shall apply for all periods
prior to the First Amendment Effective Date, (x) the “Applicable Rate” (as
defined herein immediately after giving effect to the First Amendment Effective
Date and prior to the Second Amendment Effective Date) shall apply for all
periods on and after the First Amendment Effective Date and prior to the Second
Amendment Effective Date,  (y) the “Applicable Rate” (as defined herein
immediately after giving effect to the Second Amendment Effective Date and prior
to the Fourth Amendment Effective Date) shall apply for all periods on and after
the Second Amendment Effective Date and prior to the Fourth Amendment Effective
Date and (z) the “Applicable Rate” (as defined herein immediately after giving
effect to the Fourth Amendment Effective Date) shall apply for all periods on
and after the Fourth Amendment Effective Date. Notwithstanding the foregoing,
(x) the Applicable Rate in respect of Extended Term Loans of any Extension
Series or Refinancing Term Loans of any Refinancing Series shall be the
applicable percentages per annum provided pursuant to the relevant Extension
Amendment or Refinancing Amendment, as the case may be, and (y) the Applicable
Rate of certain Loans shall be increased as, and to the extent, necessary to
comply with the provisions of Section 2.16.

 

“B-1 Term Lender” means, at any time, any Lender that has a B-1 Term Loan at
such time.

 

“B-1 Term Loan” has the meaning provided in Section 2.01(e)(i).

 

“B-1 Term Loan Amount” means, as to any Lender, the amount set forth opposite
such Lender’s name on Schedule 2.01B under the caption “B-1 Term Loan Amount”,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“B-2 Term Commitment” means, as to each Lender, its obligation to convert all or
a portion of its Existing Loans into a B-2 Term Loan pursuant to
Section 2.01(e)(ii) on the Fourth Amendment Effective Date in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01B under the caption “B-2 Term Commitment”, as such amount may be
adjusted from time to time in accordance with this Agreement.  On the Fourth
Amendment Effective Date, (x) the initial aggregate amount of the B-2 Term
Commitments is $1,000,000,000 and (y) the B-2 Term Commitment of each Lender
equals its B-2 Term Loan Extension Amount.

 

“B-2 Term Lender” means, at any time, any Lender that has a B-2 Term Commitment
or a B-2 Term Loan at such time.

 

“B-2 Term Loan” has the meaning provided in Section 2.01(e)(ii).

 

2

--------------------------------------------------------------------------------


 

 

“B-2 Term Loan Extension Amount” means, as to the Existing Loans of any
Extending B-2 Term Lender, the product obtained by multiplying (x) the principal
amount of such Lender’s Existing Loans subject to a B-2 Term Loan Extension
Election (determined after giving effect to the Amortization Adjustment referred
to therein) by (y) a fraction, the numerator of which is the aggregate principal
amount of all Existing Loans accepted for extension by the Borrower on the
Fourth Amendment Effective Date and the denominator of which is the aggregate
principal amount of all Existing Loans subject to B-2 Term Loan Extension
Elections, as such resulting product may be modified by the Administrative Agent
to account for rounding adjustments.  The Administrative Agent shall determine
the final B-2 Term Loan Extension Amount of each Lender on the Fourth Amendment
Effective Date and shall notify each such Lender of its B-2 Term Loan Extension
Amount promptly following the Fourth Amendment Effective Date. All such
determinations made by the Administrative Agent shall, absent manifest error, be
final, conclusive and binding on the Borrower and the Lenders and the
Administrative Agent shall have no liability to any Person with respect to such
determination absent gross negligence or willful misconduct.

 

“B-2 Term Loan Extension Election” means an election by a Lender provided in
accordance with the procedures set forth in the Fourth Amendment to have the B-2
Term Loan Extension Amount of its Existing Loan converted into a B-2 Term Loan
pursuant to Section 2.01(e)(ii).

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are B-1 Term Lenders, B-2 Term Lenders, Refinancing Term Lenders for a given
Refinancing Series of Refinancing Term Commitments or Refinancing Term Loans or
Extending Term Lenders for a given Extension Series of Extended Term Commitments
or Extended Term Loans, (b) when used with respect to Commitments, refers to
whether such Commitments are Replacement Commitments, B-2 Term Commitments,
Refinancing Term Commitments of a given Refinancing Series or Extended Term
Commitments of a given Extension Series and (c) when used with respect to Loans
or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are B-1 Term Loans, B-2 Term Loans, Refinancing Term Loans of a given
Refinancing Series or Extended Term Loans of a given Extension Series.

 

“Commitment” means, as to each Lender, its Original Commitment, its New
Commitment, its Replacement Commitment, its B-2 Term Commitment, its Refinancing
Term Commitment of a given Refinancing Series or its Extended Term Commitment of
a given Extension Series, as the context may require.

 

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans as determined by the Administrative Agent, taking into account the
applicable interest rate margins, any interest rate floors or similar devices
and all fees, including upfront or similar fees or original issue discount
(amortized over the shorter of (x) the life of such Loans and (y) the four years
following the date of incurrence thereof) payable generally to Lenders making
such Loans, but excluding any arrangement, structuring or other fees payable in
connection therewith that are not generally shared with the relevant Lenders and
customary consent fees paid generally to consenting Lenders.

 

3

--------------------------------------------------------------------------------


 

“Existing Loan” means each Replacement Loan outstanding on the Fourth Amendment
Effective Date (immediately prior to giving effect thereto).

 

“Existing Term Loan Tranche” has the meaning provided in Section 2.16.

 

“Extended Term Commitments” means one or more commitments hereunder to convert
Loans under an Existing Term Loan Tranche to Extended Term Loans of a given
Extension Series pursuant to an Extension Amendment.

 

“Extended Term Loans” has the meaning provided in Section 2.16.

 

“Extending B-2 Term Lender” mean any Lender that has submitted an executed B-2
Term Loan Extension Election with respect to all or a portion of its Existing
Loans in accordance with the instructions provided on the signature page to the
Fourth Amendment prior to the deadline specified in Fourth Amendment.

 

“Extending Term Lender” has the meaning provided in Section 2.16.

 

“Extension” means any establishment of Extended Term Commitments and Extended
Term Loans pursuant to Section 2.16 and the applicable Extension Amendment.

 

“Extension Amendment” has the meaning provided in Section 2.16.

 

“Extension Election” has the meaning provided in Section 2.16.

 

“Extension Request” has the meaning provided in Section 2.16.

 

“Extension Series” has the meaning provided in Section 2.16.

 

“Fourth Amendment” means the Fourth Amendment to this Agreement, dated as of
November 5, 2009.

 

“Fourth Amendment Effective Date” has the meaning provided in the Fourth
Amendment.

 

“Interest Payment Date” means, (a) as to any Loan of any Class other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
applicable Maturity Date of such Loan; provided that if any Interest Period for
a Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan of any Class, the last
Business Day of each January, April, July and October and the applicable
Maturity Date for such Loan.

 

“Loan” means (a) the making of an Original Loan by a Lender to the Borrower
pursuant to Section 2.01(a), (b) the making of an Additional New Loan by a

 

4

--------------------------------------------------------------------------------


 

Lender to the Borrower pursuant to Section 2.01(c), (c) the conversion of an
Original Loan to a Converted New Loan by a Lender pursuant to Section 2.01(b), 
(d) the making of a Replacement Loan by a Lender to the Borrower pursuant to
Section 2.01(d), (e) the conversion of all or a portion of an Existing Loan into
a B-1 Term Loan by a Lender pursuant to Section 2.01(e)(i), (f) the conversion
of all or a portion of an Existing Loan into a B-2 Term Loan by a Lender
pursuant to Section 2.01(e)(ii), (g) the making of a Refinancing Term Loan of a
given Refinancing Series by a Lender or an Additional Lender to the Borrower
pursuant to Section 2.15 and the applicable Refinancing Amendment and (h) the
making of an Extended Term Loan of a given Extension Series by a Lender to the
Borrower pursuant to Section 2.16 and the applicable Extension Amendment.  For
the avoidance of doubt, on and after the Fourth Amendment Effective Date, the
term “Loan” shall include each B-1 Term Loan and each B-2 Term Loan.

 

“Maturity Date” means (a) with respect to the B-1 Term Loans, October 31, 2013,
and (b) with respect to B-2 Term Loans, July 31, 2014; provided, however, that
such date applicable to B-2 Term Loans referred to in clause (b) will
automatically become July 31, 2016 if (x) no Senior Notes or any Refinancing
Indebtedness in respect thereof (other than Refinancing Indebtedness that does
not mature or require any scheduled amortization or payments of principal prior
to the date that is ninety-one (91) days after July 31, 2016)
remain(s) outstanding as of July 30, 2014 or (y) (i) the ratio of (a) the
Consolidated Total Indebtedness of the Borrower and its Restricted Subsidiaries
that is secured by Liens as at the last day of the Test Period ended closest to
April 30, 2014 to (b) the Borrower’s EBITDA for the Test Period ended closest to
April 30, 2014, in each case with such pro forma adjustments to EBITDA as are
appropriate and consistent with the pro forma adjustment provisions set forth in
the definition of “Fixed Charge Coverage Ratio”, is less than or equal to
3.25:1.00 and (ii) the Borrower shall have delivered to the Administrative Agent
a certificate of a Responsible Officer of the Borrower to such effect, together
with all relevant financial information, not later than the date occurring 45
days after April 30, 2014.

 

“Other Allocable Share” means, in the case of any determination with respect to
any Lender (or its Class of Commitments or Loans) at any time on or after the
Fourth Amendment Effective Date, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the amount of the
Commitments of such Lender under the applicable Class at such time and the
denominator of which is the aggregate amount of all Commitments under the
applicable Class at such time (or, if such Commitments have been terminated at
such time, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the principal amount of the Loans of
such Lender under the applicable Class at such time and the denominator of which
is the aggregate principal amount of the Loans of all Lenders under the
applicable Class at such time).

 

“Refinancing Series” shall mean all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established

 

5

--------------------------------------------------------------------------------


 

Refinancing Series) and that provide for the same interest margins and
amortization schedule.

 

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.

 

“Refinancing Term Lenders” means, at any time, any Lender that has a Refinancing
Term Commitment of a given Refinancing Series or a Refinancing Term Loan of a
given Refinancing Series at such time.

 

“Refinancing Term Loans” means one or more term loans hereunder that result from
a Refinancing Amendment.

 

2.             The definition of “Applicable Consolidated Secured Debt Ratio”
appearing in Section 1.01 of the Credit Agreement is hereby amended by
(i) inserting the text “, which for purposes of any determination of Pro Forma
Compliance with the then ‘Applicable Consolidated Secured Debt Ratio’ pursuant
to this Agreement shall be less than or equal to the applicable ratio set forth
below at the time of such determination” immediately after the text “Pro Forma
Compliance” appearing in said definition and (ii) inserting the text “and each
year thereafter” immediately after the text “2013” appearing in the first column
of the table set forth in said definition.

 

3.             The definition of “Borrowing” appearing in Section 1.01 of the
Credit Agreement is hereby amended by (i) inserting the text “and Class”
immediately after the text “Loans of the same Type” appearing in said
definition, (ii) inserting a comma (“,”) immediately after the text “the same
Interest Period” appearing in said definition and (iii) inserting the text
“having Commitments of the respective Class” immediately after the text “each of
the Lenders” appearing in said definition.

 

4.             The definition of “Committed Loan Notice” appearing in
Section 1.01 of the Credit Agreement is hereby amended by (i) inserting the text
“with respect to a given Class of Loans” immediately after the text “a
Borrowing” appearing in clause (a) of said definition and (ii) inserting the
text “of a given Class” immediately after the text “a conversion of Loans”
appearing in clause (b) of said definition.

 

5.             The definition of “Interest Period” appearing in Section 1.01 of
the Credit Agreement is hereby amended by (i) deleting the text “one, two,”
appearing in the introductory clause of said definition, (ii) relettering clause
(c) of said definition as clause (d) and inserting the following new clause
(c) “(c) any Interest Period that begins prior to the Fourth Amendment Effective
Date and which (x) has a duration of either one (1) month or two (2) months and
(y) is in respect of an outstanding Existing Loan that has been converted into a
B-1 Term Loan or a B-2 Term Loan pursuant to Section 2.01(e), shall be permitted
under this Agreement until such Interest Period ends;”, (iii) inserting the text
“applicable” immediately before the text “Maturity Date” appearing in new clause
(d) of said definition and (iv) inserting the text “for the Class of Loans of
which such Eurocurrency Rate Loan is a part” immediately preceding the period
(“.”) appearing at the end of new clause (d) of such definition.

 

6

--------------------------------------------------------------------------------


 

6.             The definition of “Latest Maturity Date” appearing in
Section 1.01 of the Credit Agreement is hereby amended by (i) replacing the text
“Other Term Loan or any Other Term Commitment” appearing in said definition with
the text “Refinancing Term Loan, any Refinancing Term Commitment, any Extended
Term Loan or any Extended Term Commitment”.

 

7.             The definition of “Note” appearing in Section 1.01 of the Credit
Agreement is hereby amended by (i) inserting the text “(with such modifications
thereto as may be necessary to reflect differing Classes of Loans)” immediately
after the text “Exhibit C hereto” appearing in said definition and
(ii) inserting the text “of a given Class” immediately after the text “the
Loans” appearing in said definition.

 

8.             The definition of “Outstanding Amount” appearing in Section 1.01
of the Credit Agreement is hereby amended by (i) inserting the text “of any
Class” immediately after the text “with respect to the Loans” appearing in said
definition and (ii) inserting the text “of such Class” immediately after the
text “prepayments or repayments of Loans” appearing in said definition.

 

9.             The definition of “Relevant Reference Period” appearing in
Section 1.01 of the Credit Agreement is hereby amended by (i) deleting the text
“and” appearing at the end of clause (i) of said definition and (ii) inserting
the text “and (iii) in the case of any determination of EBITDA and Consolidated
Total Indebtedness (and any component definitions used therein) for purposes of
the definition of Maturity Date, the Test Period ended April 30, 2014”
immediately preceding the period (“.”) appearing at the end of said definition.

 

10.           Section 1.03 of the Credit Agreement is hereby amended by
(i) inserting the text “or the ratio set forth in the definition of Maturity
Date” immediately after the first instance of the text “the Applicable
Consolidated Secured Debt Ratio” appearing in clause (b) of said Section,
(ii) deleting the text “or” appearing immediately before the second instance of
the text “the Applicable Consolidated Secured Debt Ratio” appearing in clause
(b) of said Section and including a comma in lieu thereof and (iii) inserting
the text “or Maturity Date” immediately after the second instance of the text
“Applicable Consolidated Secured Debt Ratio” appearing in clause (b) of said
Section.

 

11.           Section 1.08 of the Credit Agreement is hereby amended by
replacing the text “the Applicable Consolidated Secured Debt Ratio and the
Consolidated Secured Debt Ratio” appearing in said Section with the text “the
Applicable Consolidated Secured Debt Ratio, the Consolidated Secured Debt Ratio
and Consolidated Total Indebtedness as used in the definition of Maturity Date”.

 

12.           Section 2.01 of the Credit Agreement is hereby amended by deleting
said Section in its entirety and inserting the following new Section 2.01 in
lieu thereof:

 

“2.01 The Loans.  Subject to the terms and conditions set forth herein, (a) each
Lender severally agrees to make to the Borrower a single loan denominated in
Dollars in a principal amount equal to such Lender’s Commitment on the Closing
Date, (b) on the First Amendment Effective Date, all outstanding Original Loans
of each Lender that has theretofore executed and delivered a counterpart of the
First Amendment to the Administrative Agent in accordance with the terms thereof
(each such Lender, a “Converting Lender” and, collectively, the “Converting
Lenders”) shall be

 

7

--------------------------------------------------------------------------------


 

automatically converted (the “Loan Conversion”) into new term loans hereunder
denominated in Dollars (each such term loan, a “Converted New Loan” and,
collectively, the “Converted New Loans”), (c) each Lender with a New Commitment
severally agrees to make to the Borrower a single term loan denominated in
Dollars (each, an “Additional New Loan” and, collectively, the “Additional New
Loans” and, together with the Converted New Loans, the “New Loans”) in a
principal amount equal to such Lender’s New Commitment on the First Amendment
Effective Date, (d) on the Second Amendment Effective Date, each Lender with a
Replacement Commitment severally agrees to make to the Borrower a single term
loan denominated in Dollars (each, a “Replacement Loan” and, collectively, the
“Replacement Loans”) in a principal amount equal to such Lender’s Replacement
Commitment on the Second Amendment Effective Date, and (e) on the Fourth
Amendment Effective Date, (i) a portion of each Existing Loan of each Lender
outstanding on such date shall be automatically converted on such date into a
new term loan of such Lender hereunder denominated in Dollars in an aggregate
principal amount equal to the B-1 Term Loan Amount of such Lender (each such
term loan, a “B-1 Term Loan” and, collectively, the “B-1 Term Loans”) and (ii) a
portion of each Existing Loan of each Extending B-2 Term Lender outstanding on
such date shall be automatically converted on such date into a new term loan of
such Lender hereunder denominated in Dollars in an aggregate principal amount
equal to the B-2 Term Commitment of such Extending B-2 Term Lender (each such
term loan, a “B-2 Term Loan” and, collectively, the “B-2 Term Loans”).  Amounts
borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed. 
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.”.

 

13.           Section 2.02 of the Credit Agreement is hereby amended by
(i) inserting the text “of a given Class” immediately after each instance of the
text “conversion of Loans” appearing in clause (a) of said Section,
(ii) inserting the text “(and the applicable Class thereof)” immediately after
the text “requesting a Borrowing” appearing in clause (a) of said Section and
(iii)  inserting the text “(or, if then applicable, Other Allocable Share)”
immediately after the text “Pro Rata Share” appearing in clause (b) of said
Section.

 

14.           Section 2.02 of the Credit Agreement is hereby further amended by
inserting the text “, or such other amount as requested by the Borrower from
time to time and agreed to by Administrative Agent in its sole discretion”
immediately after each instance of the text “in excess thereof” appearing in
clause (a) of said Section.

 

15.           Section 2.02 of the Credit Agreement is hereby further amended by
restating clause (e) of said Section in its entirety as follows:

 

“(e)         After giving effect to all Borrowings, all conversions of Loans of
a given Class from one Type to the other, and all continuations of Loans of a
given Class as the same Type, there shall not be more than eight (8) Interest
Periods in effect; provided that after the establishment of any new Class of
Loans pursuant to a Refinancing Amendment or Extension Amendment, the number of
Interest Periods otherwise permitted by this Section 2.02(e) shall increase by
three (3) Interest Periods for each applicable Class so established.”.

 

8

--------------------------------------------------------------------------------


 

16.           Section 2.04 of the Credit Agreement is hereby amended by deleting
the said Section in its entirety and inserting the following new Section 2.04 in
lieu thereof:

 

“2.04.  Special Provisions Relating to Conversions of Existing Loans into B-1
Term Loans and B-2 Term Loans. (a) Notwithstanding anything to the contrary in
this Agreement,

 

(A) on the Fourth Amendment Effective Date, (i) B-1 Term Loans shall be deemed
made as Eurocurrency Rate Loans in an amount equal to the principal amount of
the Existing Loans converted into B-1 Term Loans pursuant to
Section 2.01(e)(i) that were outstanding as Eurocurrency Rate Loans at the time
of conversion (such B-1 Term Loans to correspond in amount to Existing Loans so
converted of a given Interest Period), (ii) Interest Periods for the B-1 Term
Loans described in clause (i) above shall end on the same dates as the Interest
Periods applicable to the corresponding Existing Loans described in clause
(i) above, and the Eurocurrency Rates applicable to such B-1 Term Loans during
such Interest Periods shall be the same as those applicable to the Existing
Loans so converted, and (iii) B-1 Term Loans shall be deemed made as Base Rate
Loans in amount equal to the principal amount of Existing Loans converted into
B-1 Term Loans pursuant to Section 2.01(e)(i) that were outstanding as Base Rate
Loans at the time of conversion;

 

(B) on the Fourth Amendment Effective Date, (i) B-2 Term Loans shall be deemed
made as Eurocurrency Rate Loans in an amount equal to the principal amount of
the Existing Loans converted into B-2 Term Loans pursuant to
Section 2.01(e)(ii) that were outstanding as Eurocurrency Rate Loans at the time
of conversion (such B-2 Term Loans to correspond in amount to Existing Loans so
converted of a given Interest Period), (ii) Interest Periods for the B-2 Term
Loans described in clause (i) above shall end on the same dates as the Interest
Periods applicable to the corresponding Existing Loans described in clause
(i) above, and the Eurocurrency Rates applicable to such B-2 Term Loans during
such Interest Periods shall be the same as those applicable to the Existing
Loans so converted, and (iii) B-2 Term Loans shall be deemed made as Base Rate
Loans in amount equal to the principal amount of Existing Loans converted into
B-2 Term Loans pursuant to Section 2.01(e)(ii) that were outstanding as Base
Rate Loans at the time of conversion;

 

(C) (i) each B-1 Term Loan shall continue to be entitled to all accrued and
unpaid interest with respect to the Existing Loan from which such B-1 Term Loan
was converted up to but excluding the Fourth Amendment Effective Date and
(ii) each B-2 Term Loan shall continue to be entitled to all accrued and unpaid
interest with respect to the Existing Loan from which such B-2 Term Loan was
converted up to but excluding the Fourth Amendment Effective Date; and

 

(D)  no conversion of outstanding Existing Loans into B-1 Term Loans or B-2 Term
Loans pursuant to Section 2.01(e) shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.

 

(b)  On and after the Fourth Amendment Effective Date, each Lender which holds a
Note shall be entitled to surrender such Note to the Borrower against delivery
of a new Note completed in conformity with Section 2.11 evidencing the B-1 Term
Loans and B-2

 

9

--------------------------------------------------------------------------------


 

Term Loans into which the Existing Loans of such Lender were converted on the
Fourth Amendment Effective Date; provided that if any such Note is not so
surrendered, then from and after the Fourth Amendment Effective Date such Note
shall be deemed to evidence the B-1 Term Loans and/or B-2 Term Loans into which
the Existing Loans theretofore evidenced by such Note have been converted.”.

 

17.           Section 2.05 of the Credit Agreement is hereby amended by
restating clause a(i) of said Section in its entirety as follows:

 

“(a) Optional (i)  The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (1) such notice must be received by
the Administrative Agent not later than 12:30 p.m. (New York, New York time)
(A) three (3) Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (B) one (1) Business Day prior to any date of prepayment of Base Rate
Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a principal
amount of $2,500,000 or a whole multiple of $500,000 in excess thereof; (3) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding; and (4) each prepayment of
Loans pursuant to this Section 2.05(a)(i) shall be applied pro rata to each
Class of Loans (based upon the then outstanding principal amounts of the
respective Classes of Loans); provided that (x) at any time the Borrower may, at
its option, direct that any voluntary prepayment of Loans pursuant to this
Section 2.05(a)(i) be applied (in which case it shall be applied) (I) first, to
then outstanding B-1 Term Loans and (II) second, after the repayment in full of
all then outstanding B-1 Term Loans, to then outstanding B-2 Term Loans and
(y) it is understood and agreed that preceding clause (4) may be modified as
expressly provided in Section 2.15 or 2.16 in connection with a Refinancing
Amendment or Extension Amendment, as the case may be.  Each such notice shall
specify the date and amount of such prepayment, the Type(s) of Loans to be
prepaid and the manner in which such prepayment shall be applied to scheduled
repayments of Loans of a given Class required pursuant to Section 2.07; provided
that in the event such notice fails to specify the manner in which the
respective prepayment shall be applied to scheduled repayments of such Class of
Loans required pursuant to Section 2.07, such prepayment of such Class of Loans
shall be applied in direct order of maturity to scheduled repayments thereof
required pursuant to Section 2.07.  The Administrative Agent will promptly
notify each Appropriate Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share (or, if applicable, Other Allocable
Share) of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurocurrency Rate Loan shall be accompanied by all accrued interest
thereon, together with any additional amounts required pursuant to
Section 3.05.  Each prepayment of the Loans of a given Class pursuant to this
Section 2.05(a) shall be paid to the Appropriate Lenders in accordance with
their respective Pro Rata Shares (or, if applicable, Other Allocable Shares).”.

 

18.           Section 2.05 of the Credit Agreement is hereby further amended by
restating clause (b)(ii)(B) of said Section in its entirety as follows:

 

10

--------------------------------------------------------------------------------


 

“(B) If the Borrower incurs or issues any Credit Agreement Refinancing
Indebtedness (other than solely by means of extending or renewing then existing
Credit Agreement Refinancing Indebtedness of the type described in clause (a) or
(b) of the definition thereof without resulting in any Net Proceeds), the
Borrower shall prepay an aggregate principal amount of Loans in an amount equal
to 100% of the Net Proceeds of such Credit Agreement Refinancing Indebtedness on
the date such Credit Agreement Refinancing Indebtedness is incurred or issued;
provided, that each prepayment of Loans required by this clause (B) shall be
applied (i) first, to the Class or Classes of Loans with the earliest Maturity
Date (ratably among such Classes, if multiple Classes exist with the same
Maturity Date), until all such Loans of such Class or Classes have been repaid
in full and (ii) thereafter, to the successive Class or Classes of Loans with
the then next earliest Maturity Date (ratably among such Classes, if multiple
Classes exist with the same Maturity Date), and so on, until 100% of the Net
Proceeds from such Credit Agreement Refinancing Indebtedness has been applied to
the Loans as required by this clause (B).”.

 

19.           Section 2.05 of the Credit Agreement is hereby further amended by
restating clause (b)(iii) of said Section in its entirety as follows:

 

“(iii) The amount of each principal repayment of Loans made as required by this
Section 2.05(b) shall be applied pro rata to each Class of Loans (based upon the
then outstanding principal amounts of the respective Classes of Loans); provided
that (x) repayments of Loans required to be made by clause (b)(ii)(B) shall be
applied to the Class or Classes of Loans required by such clause and (y) the
foregoing application provision may be modified as expressly provided in
Section 2.15 in connection with a Refinancing Amendment.  Each prepayment of
Loans of a given Class pursuant to this Section 2.05(b) shall be applied in
direct order of maturity to scheduled repayments of such Loans required pursuant
to Section 2.07 and each such prepayment shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares (or, if applicable,
Other Allocable Shares).”.

 

20.           Section 2.05 of the Credit Agreement is hereby further amended by
inserting the text “(or, if applicable, Other Allocable Share)” immediately
after the text “Pro Rata Share” appearing in clause (b)(iv) of said Section.

 

21.           Section 2.06 of the Credit Agreement is hereby amended by
(i) inserting the text “(a)” immediately prior to the text “The Original
Commitment” appearing in said Section and (ii) inserting the following new
clause (b) immediately following the new clause (a) of said Section:

 

“(b) The B-2 Term Commitment of each B-2 Term Lender shall be automatically and
permanently reduced to $0 upon the conversion of all or a portion of such B-2
Term Lender’s Existing Loans into B-2 Term Loans pursuant to Section 2.01(e).”.

 

22.           Section 2.07 of the Credit Agreement is hereby amended by deleting
the said Section in its entirety and inserting the following new Section 2.07 in
lieu thereof:


 


“2.07. AMORTIZATION OF LOANS.  (A) THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE

 

11

--------------------------------------------------------------------------------


 


AGENT FOR THE RATABLE ACCOUNT OF THE B-1 TERM LENDERS ON EACH DATE SET FORTH
BELOW THE AGGREGATE PRINCIPAL AMOUNT OF B-1 TERM LOANS AS IS SET FORTH OPPOSITE
SUCH DATE BELOW (AS SUCH SCHEDULED AMORTIZATION AMOUNT SHALL BE REDUCED AS A
RESULT OF THE APPLICATION OF PREPAYMENTS IN ACCORDANCE WITH THE ORDER OF
PRIORITY SET FORTH IN SECTION 2.05 OR IN CONNECTION WITH ANY EXTENSION AS
PROVIDED IN SECTION 2.16):

 

Date

 

Amount

 

January 31, 2010

 

$

3,297,680.41

 

April 30, 2010

 

$

3,297,680.41

 

July 31, 2010

 

$

3,297,680.41

 

October 31, 2010

 

$

3,297,680.41

 

January 31, 2011

 

$

3,297,680.41

 

April 30, 2011

 

$

3,297,680.41

 

July 31, 2011

 

$

3,297,680.41

 

October 31, 2011

 

$

3,297,680.41

 

January 31, 2012

 

$

3,297,680.41

 

April 30, 2012

 

$

3,297,680.41

 

July 31, 2012

 

$

3,297,680.41

 

October 31, 2012

 

$

3,297,680.41

 

January 31, 2013

 

$

3,297,680.41

 

April 30, 2013

 

$

3,297,680.41

 

July 31, 2013

 

$

3,297,680.41

 

October 31, 2013

 

$

1,230,034,793.85

 

 


(B) THE BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT
OF THE B-2 TERM LENDERS ON EACH DATE SET FORTH BELOW THE AGGREGATE PRINCIPAL
AMOUNT OF B-2 TERM LOANS AS IS SET FORTH OPPOSITE SUCH DATE BELOW (WHICH
SCHEDULED AMORTIZATION AMOUNTS SHALL BE REDUCED AS A RESULT OF THE APPLICATION
OF PREPAYMENTS IN ACCORDANCE WITH THE ORDER OF PRIORITY SET FORTH IN
SECTION 2.05 OR IN CONNECTION WITH ANY EXTENSION AS PROVIDED IN SECTION 2.16):

 

12

--------------------------------------------------------------------------------


 

Date

 

Amount

 

January 31, 2010

 

$

2,577,319.59

 

April 30, 2010

 

$

2,577,319.59

 

July 31, 2010

 

$

2,577,319.59

 

October 31, 2010

 

$

2,577,319.59

 

January 31, 2011

 

$

2,577,319.59

 

April 30, 2011

 

$

2,577,319.59

 

July 31, 2011

 

$

2,577,319.59

 

October 31, 2011

 

$

2,577,319.59

 

January 31, 2012

 

$

2,577,319.59

 

April 30, 2012

 

$

2,577,319.59

 

July 31, 2012

 

$

2,577,319.59

 

October 31, 2012

 

$

2,577,319.59

 

January 31, 2013

 

$

2,577,319.59

 

April 30, 2013

 

$

2,577,319.59

 

July 31, 2013

 

$

2,577,319.59

 

October 31, 2013

 

$

2,577,319.59

 

January 31, 2014

 

$

2,577,319.59

 

April 30, 2014

 

$

2,577,319.59

 

July 31, 2014

 

$

2,577,319.59

 

October 31, 2014

 

$

2,577,319.59

 

January 31, 2015

 

$

2,577,319.59

 

April 30, 2015

 

$

2,577,319.59

 

July 31, 2015

 

$

2,577,319.59

 

October 31, 2015

 

$

2,577,319.59

 

January 31, 2016

 

$

2,577,319.59

 

April 30, 2016

 

$

2,577,319.59

 

July 31, 2016

 

$

932,989,690.66

 

 

13

--------------------------------------------------------------------------------


 


PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, REPAYMENTS OF B-2 TERM LOANS SHALL
IN ANY EVENT BE REQUIRED TO BE MADE ON THE MATURITY DATE THEREFOR AS PROVIDED IN
SECTION 2.07(C).


 


(C) THE BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT
OF THE APPROPRIATE LENDERS ON THE MATURITY DATE FOR EACH CLASS OF LOANS, THE
AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH LOANS OUTSTANDING ON SUCH DATE.”.


 

23.           Section 2.11 of the Credit Agreement is hereby amended by
(i) inserting the text “or Notes” immediately after the first instance of the
text “Note” appearing in clause (a) of said Section and (ii) inserting the text
“of the applicable Class or Classes” immediately after the text “such Lender’s
Loans” appearing in clause (a) of said Section.

 

24.           Section 2.15 of the Credit Agreement is hereby amended by deleting
the said Section in its entirety and inserting the following new Section 2.15 in
lieu thereof:

 

“2.15. Refinancing Amendments. At any time after the Third Amendment Effective
Date, the Borrower may obtain from any Lender or any Additional Lender Credit
Agreement Refinancing Indebtedness in respect of all or any portion of the Loans
then outstanding under this Agreement (which for this purpose will be deemed to
include any then outstanding Refinancing Term Loans), in the form of Refinancing
Term Loans or Refinancing Term Commitments, in each case pursuant to a
Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness (i) will rank pari passu in right of payment and of security with
the other Loans and Commitments hereunder, (ii) have such pricing and optional
prepayment terms as may be agreed by the Borrower and the Lenders thereof,
(iii) except as otherwise provided in Section 2.05(b)(ii)(B) or as may be agreed
to by the Lenders and Additional Lenders providing such Credit Agreement
Refinancing Indebtedness in the respective Refinancing Amendment (but solely as
it relates to such Lenders waiving their pro rata share of any applicable
prepayment or repayment), each Class of Refinancing Term Loans shall be prepaid
and repaid (or offered to be repaid in the case of Section 2.05(c)) on a pro
rata basis with all voluntary prepayments and mandatory prepayments (other than
amortization payments) of the other Classes of Loans and (iv) otherwise be
treated hereunder no more favorably, including with respect to covenants and
events of default, than the Refinanced Debt; provided further that the terms and
conditions applicable to such Credit Agreement Refinancing Indebtedness may
provide for any additional or different financial or other covenants or other
provisions that are agreed between the Borrower and the Lenders thereof and
applicable only during periods after the Latest Maturity Date that is in effect

 

14

--------------------------------------------------------------------------------


 

on the date such Credit Agreement Refinancing Indebtedness is issued, incurred
or obtained.  The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Sections 4.01 (i), (j) and (k) and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements 
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Collateral Agent (including Mortgage amendments) in order to
ensure that the Refinancing Term Loans are provided with the benefit of the
applicable Loan Documents.  Each tranche of Credit Agreement Refinancing
Indebtedness incurred under this Section 2.15 shall be in an aggregate principal
amount that is not less than $50,000,000.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment.  Each of the parties hereto hereby agrees that this Agreement and the
other Loans Documents may be amended pursuant to a Refinancing Amendment,
without the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Refinancing Term
Loans and/or Refinancing Term Commitments), (ii) provide certain class
protection to the Lenders and Additional Lenders providing such Credit Agreement
Refinancing Indebtedness with respect to voluntary prepayments and mandatory
prepayments, (iii) make such other changes to this Agreement and the other Loan
Documents consistent with the provisions and intent of the second paragraph of
Section 10.01 and (iv) effect such other amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Refinancing Amendment.”.

 

25.           Article II of the Credit Agreement is hereby amended by inserting
the following new Section 2.16 immediately following Section 2.15 of said
Article:

 

“2.16  Extended Term Loans. (a) The Borrower may at any time and from time to
time request that all or a portion of the Loans of a given Class (each, an
“Existing Term Loan Tranche”) be converted to extend the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of such Loans (any such Loans which have been so converted,
“Extended Term Loans”) and to provide for other terms consistent with this
Section 2.16.  In order to establish any Extended Term Loans, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Term Loan Tranche)
(each, an “Extension Request”) setting forth the proposed terms of the Extended
Term Loans to be established, which shall (x) be identical as offered to each
Lender under such Existing Term Loan Tranche (including as to the proposed
interest rates and fees payable) and (y) be identical to the Loans under the
Existing Term Loan Tranche from which such Extended Term Loans are to be
converted, except that: (i) all or any of the scheduled amortization payments of
principal of the Extended Term Loans

 

15

--------------------------------------------------------------------------------


 

may be delayed to later dates than the scheduled amortization payments of
principal of the Loans of such Existing Term Loan Tranche, to the extent
provided in the applicable Extension Amendment; (ii) the Effective Yield with
respect to the Extended Term Loans (whether in the form of interest rate margin,
upfront fees, original issue discount or otherwise) may be different than the
Effective Yield for the Loans of such Existing Term Loan Tranche, in each case,
to the extent provided in the applicable Extension Amendment; provided that if
at the time of the effectiveness of any Extension Amendment with respect any new
Extended Term Loans, Extended Term Loans of another Extension Series remain
outstanding, then if the Effective Yield in respect of such new Extended Term
Loans shall at any time (over the life of such Extended Term Loans) exceed by
more than 0.25% the Effective Yield on the Extended Term Loans pursuant to any
other Extension Series then outstanding, the Applicable Rate applicable thereto
shall be increased to the extent necessary so that at all times thereafter the
Extended Term Loans of each existing Extension Series do not receive less than
the Effective Yield with respect to such new Extended Term Loans less 0.25%;
(iii) the Extension Amendment may provide for other covenants and terms that
apply solely to any period after the Latest Maturity Date that is in effect on
the effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Term Loans); and (iv) Extended Term Loans may
have optional prepayment terms (including call protection) as may be agreed by
the Borrower and the Lenders thereof; provided that no Extended Term Loans may
be optionally prepaid prior to the date on which all Loans with an earlier final
stated maturity (including Loans under the Existing Term Loan Tranche from which
they were converted) are repaid in full, unless such optional prepayment is
accompanied by a pro rata optional prepayment of such other Loans; provided,
however, that (A) in no event shall the final maturity date of any Extended Term
Loans of a given Extension Series at the time of establishment thereof be
earlier than the then Latest Maturity Date of any other Loans hereunder, (B) the
Weighted Average Life to Maturity of any Extended Term Loans of a given
Extension Series at the time of establishment thereof shall be no shorter than
the remaining Weighted Average Life to Maturity of any other Loans then
outstanding and (C) any such Extended Term Loans (and the Liens securing the
same) shall be permitted by the terms of the ABL Credit Agreement and the
Intercreditor Agreement (in each case, to the extent the ABL Credit Agreement
and the Intercreditor Agreement are then in effect).  Any Extended Term Loans
converted pursuant to any Extension Request shall be designated a series (each,
an “Extension Series”) of Extended Term Loans for all purposes of this
Agreement; provided that any Extended Term Loans converted from an Existing Term
Loan Tranche may, to the extent provided in the applicable Extension Amendment,
be designated as an increase in any previously established Extension Series with
respect to such Existing Term Loan Tranche.  Each Extension Series of Extended
Term Loans incurred under this Section 2.16 shall be in an aggregate principal
amount that is not less than $50,000,000.

 

(b) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the Existing Term
Loan Tranche are requested to respond, and shall agree to such procedures, if
any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.16.  No
Lender shall have any obligation to agree to have any of its Loans of any
Existing Term Loan Tranche converted into

 

16

--------------------------------------------------------------------------------


 

Extended Term Loans pursuant to any Extension Request.  Any Lender (each, an
“Extending Term Lender”) wishing to have all or a portion of its Loans under the
Existing Term Loan Tranche subject to such Extension Request converted into
Extended Term Loans shall notify the Administrative Agent (each, an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Loans under the Existing Term Loan Tranche which it has elected to
request be converted into Extended Term Loans (subject to any minimum
denomination requirements imposed by the Administrative Agent).  In the event
that the aggregate principal amount of Loans under the Existing Term Loan
Tranche subject to Extension Elections exceeds the amount of Extended Term Loans
requested pursuant to the Extension Request, Loans subject to Extension
Elections shall be converted to Extended Term Loans on a pro rata basis based on
the aggregate principal amount of Loans included in each such Extension
Election.

 

(c) Extended Term Loans shall be established pursuant to an amendment (each, a
“Extension Amendment”) to this Agreement among the Borrower, the Administrative
Agent and each Extending Term Lender providing an Extended Term Loan thereunder
which shall be consistent with the provisions set forth in Section 2.16(a) above
(but which shall not require the consent of any other Lender other than those
consents provided pursuant to the Fourth Amendment).  The effectiveness of any
Extension Amendment shall be subject to the satisfaction on the date thereof of
each of the conditions set forth in Sections 4.01(i), (j) and (k) and, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Closing Date other than
changes to such legal opinion resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Collateral Agent
in order to ensure that the Extended Term Loans are provided with the benefit of
the applicable Loan Documents.  The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Extension Amendment. Each of the
parties hereto hereby agrees that this Agreement and the other Loans Documents
may be amended pursuant to an Extension Amendment, without the consent of any
other Lenders, to the extent (but only to the extent) necessary to (i) reflect
the existence and terms of the Extended Term Loans incurred pursuant thereto,
(ii) modify the scheduled repayments set forth in Section 2.07 with respect to
any Existing Term Loan Tranche subject to an Extension Election to reflect a
reduction in the principal amount of the Loans thereunder in an amount equal to
the aggregate principal amount of the Extended Term Loans converted pursuant to
the applicable Extension (with such amount to be applied ratably to reduce
scheduled repayments of such Loans required pursuant to Section 2.07), 
(iii) make such other changes to this Agreement and the other Loan Documents
consistent with the provisions and intent of the second paragraph of
Section 10.01 and (iv) effect such other amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

 

17

--------------------------------------------------------------------------------


 

(d)  No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.”.

 

26.           Section 7.03 of the Credit Agreement is hereby amended by
replacing the text “Section 2.15” appearing in clause (b)(i)(y) of said
Section with the text “Sections 2.15 and 2.16”.

 

27.           Section 7.06 of the Credit Agreement is hereby amended by
replacing the text “Section 7.05” appearing in clause (a)(iv) of said
Section with the text “the then Applicable Consolidated Secured Debt Ratio”.

 

28.           Section 7.12 of the Credit Agreement is hereby amended by
replacing each instance of the text “Other Term Loans” appearing in said
Section with the text “Refinancing Term Loans”.

 

29.           Section 10.01 of the Credit Agreement is hereby amended by
inserting the text “of a given Class” immediately after the text “all
outstanding Loans” appearing in the last paragraph of said Section.

 

30.           Section 10.22 of the Credit Agreement is hereby amended by
inserting the following new clause (iv) at the end of said Section:

 

“(iv) EACH EXTENDING B-2 TERM LENDER, BY ITS EXECUTION AND DELIVERY OF THE
FOURTH AMENDMENT AND ITS B-2 TERM LOAN EXTENSION ELECTION, HEREBY (I) CONFIRMS
ITS AGREEMENT TO THE FOREGOING PROVISIONS OF THIS SECTION 10.22 AND
(II) PURSUANT TO SECTION 5.2(C) OF THE INTERCREDITOR AGREEMENT, AGREES TO BE
BOUND BY THE TERMS OF THE INTERCREDITOR AGREEMENT AS A “TERM SECURED PARTY”.”.

 

31.           Article X of the Credit Agreement is hereby amended by inserting
the following new Section 10.24 immediately following Section 10.23 of said
Article:

 

“10.24. Special Provisions Relating to the Fourth Amendment. Each Lender which
executes and delivers a counterpart of the Fourth Amendment, any Refinancing
Amendment or any Extension Amendment (for itself and its successors and assigns)
hereby irrevocably agrees, for the benefit of each other Lender (and such
Lender’s successors and assigns), that such Lender (and its successors and
assigns) will not enter into any amendment or modification to this Agreement to
the extent such amendment or modification:

 

(i)                                     amends or modifies this Section 10.24
(or any defined term as used herein) or the definition of “Other Allocable
Share”, unless the consent of each Lender directly affected thereby has been
obtained; or

 

(ii)                                  alters the required application of any
prepayment or repayment as between the various Classes, unless the consent of
Lenders holding more than 50% of the

 

18

--------------------------------------------------------------------------------


 

respective Class of Commitment or Loans which is being allocated a lesser
prepayment or repayment as a result of such alteration is obtained (it being
understood, however, that (x) the Required Lenders may waive, in whole or in
part, any such prepayment or repayment, so long as the application, as amongst
the various Classes, of any such prepayment or repayment which is still required
to be made is not altered and (y) any conversion of any Class of Loans into
another Class of Loans hereunder in like principal amount in a manner similar to
the conversion of Existing Loans into B-1 Term Loans and B-2 Term Loans on the
Fourth Amendment Effective Date and any other conversion of any Class of Loans
into Extended Term Loans pursuant to an Extension Amendment shall not be
considered a “prepayment” or “repayment” for purposes of this clause (ii)).

 

Each of the agreements contained in this Section 10.24 are separate contractual
arrangements among the Loan Parties and the Lenders and each Lender may directly
enforce against any other Lender any breach (or attempted breach) of any of the
agreements contained in this Section 10.24.”.

 

32.           The Credit Agreement is hereby amended by attaching a new Schedule
2.01B thereto and inserting therein the information set forth on Schedule 2.01B
attached hereto.

 


B.                                     MISCELLANEOUS PROVISIONS


 


1.             IN ORDER TO INDUCE THE LENDERS TO ENTER INTO THIS FOURTH
AMENDMENT, THE BORROWER, ON BEHALF OF ITSELF AND THE OTHER LOAN PARTIES, HEREBY
REPRESENTS AND WARRANTS TO EACH OF THE LENDERS THAT, AS OF THE FOURTH AMENDMENT
EFFECTIVE DATE (AS DEFINED BELOW):


 


(I)            THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH LOAN PARTY OF
THIS FOURTH AMENDMENT AND THE PERFORMANCE OF THE CREDIT AGREEMENT (AS AMENDED
HEREBY) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER
ORGANIZATIONAL ACTION ON THE PART OF SUCH LOAN PARTY AND DO NOT AND WILL NOT
(A) CONTRAVENE THE TERMS OF ANY OF THE CERTIFICATES OF INCORPORATION OR BY-LAWS
(OR EQUIVALENT ORGANIZATION DOCUMENTS) OF SUCH LOAN PARTY, (B) CONFLICT WITH OR
RESULT IN ANY BREACH OR CONTRAVENTION OF, OR THE CREATION OF ANY LIEN UNDER
(OTHER THAN AS PERMITTED UNDER SECTION 7.01 OF THE CREDIT AGREEMENT), OR REQUIRE
THE PAYMENT TO BE MADE UNDER (X) (A) ANY NEW NOTES DOCUMENTATION AND ANY OTHER
INDENTURE, MORTGAGE, DEED OF TRUST OR LOAN AGREEMENT EVIDENCING INDEBTEDNESS IN
AN AGGREGATE PRINCIPAL AMOUNT IN EXCESS OF THE THRESHOLD AMOUNT OR (B) ANY OTHER
CONTRACTUAL OBLIGATION TO WHICH SUCH LOAN PARTY IS A PARTY OR AFFECTING SUCH
LOAN PARTY OR THE PROPERTIES OF SUCH LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR
(Y) ANY MATERIAL ORDER, INJUNCTION, WRIT OR DECREE OF ANY GOVERNMENTAL AUTHORITY
OR ANY ARBITRAL AWARD TO WHICH SUCH LOAN PARTY OR ITS PROPERTY IS SUBJECT, OR
(C) VIOLATE ANY MATERIAL LAW; EXCEPT WITH RESPECT TO ANY CONFLICT, BREACH OR
CONTRAVENTION OR PAYMENT (BUT NOT CREATION OF LIENS) REFERRED TO IN CLAUSE
(B)(X), TO THE EXTENT THAT SUCH CONFLICT, BREACH, CONTRAVENTION OR PAYMENT COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(II)           THIS FOURTH AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY EACH LOAN PARTY AND THIS FOURTH AMENDMENT AND THE CREDIT AGREEMENT
(AS AMENDED OR OTHERWISE MODIFIED HEREBY) CONSTITUTE THE LEGAL, VALID AND
BINDING OBLIGATION OF SUCH LOAN PARTY, ENFORCEABLE AGAINST SUCH LOAN PARTY IN
ACCORDANCE WITH THEIR TERMS, EXCEPT AS

 

19

--------------------------------------------------------------------------------


 


SUCH ENFORCEABILITY MAY BE LIMITED BY DEBTOR RELIEF LAWS AND BY GENERAL
PRINCIPLES OF EQUITY;


 


(III)          THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE V OF THE
CREDIT AGREEMENT AND IN THE OTHER LOAN DOCUMENTS ARE, BOTH IMMEDIATELY BEFORE
AND AFTER GIVING EFFECT TO THIS FOURTH AMENDMENT, TRUE AND CORRECT IN ALL
MATERIAL RESPECTS BOTH ON AND AS OF THE FOURTH AMENDMENT EFFECTIVE DATE WITH THE
SAME EFFECT AS THOUGH MADE ON AND AS OF THE FOURTH AMENDMENT EFFECTIVE DATE
UNLESS SUCH REPRESENTATIONS AND WARRANTIES RELATE TO A SPECIFIC EARLIER DATE, IN
WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF SUCH EARLIER DATE; AND


 


(IV)          THERE EXISTS NO DEFAULT OR EVENT OF DEFAULT ON THE FOURTH
AMENDMENT EFFECTIVE DATE, BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO
THIS FOURTH AMENDMENT.


 


2.             (A) EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS FOURTH AMENDMENT
SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR, CONSTITUTE A WAIVER OF OR
OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE LENDERS OR THE AGENTS UNDER THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND SHALL NOT ALTER, MODIFY, AMEND
OR IN ANY WAY AFFECT ANY OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR
AGREEMENTS CONTAINED IN THE CREDIT AGREEMENT OR ANY OTHER PROVISION OF THE
CREDIT AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, ALL OF WHICH ARE RATIFIED AND
AFFIRMED IN ALL RESPECTS AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  NOTHING
HEREIN SHALL BE DEEMED TO ENTITLE THE BORROWER TO RECEIVE A CONSENT TO, OR A
WAIVER, AMENDMENT, MODIFICATION OR OTHER CHANGE OF, ANY OF THE TERMS,
CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN SIMILAR OR DIFFERENT CIRCUMSTANCES.


 

(b)           On and after the Fourth Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import, and each reference to the Credit Agreement in any other
Loan Document shall be deemed a reference to the Credit Agreement as modified
hereby.  This Fourth Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.

 


3.             THIS FOURTH AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH
OF WHICH COUNTERPARTS WHEN EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL
OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.  DELIVERY BY
FACSIMILE OR OTHER ELECTRONIC IMAGING MEANS OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE TO THIS FOURTH AMENDMENT SHALL BE EFFECTIVE AS DELIVERY OF AN
ORIGINAL EXECUTED COUNTERPART OF THIS FOURTH AMENDMENT. A COMPLETE SET OF
COUNTERPARTS EXECUTED BY ALL THE PARTIES HERETO SHALL BE LODGED WITH THE
BORROWER AND THE ADMINISTRATIVE AGENT.


 


4.             THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.


 


5.             (A) THIS FOURTH AMENDMENT SHALL BECOME EFFECTIVE ON THE DATE (THE
“FOURTH AMENDMENT EFFECTIVE DATE”) WHEN:

 

20

--------------------------------------------------------------------------------



 


(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EXECUTED B-2 TERM
LOAN EXTENSION ELECTIONS REPRESENTING AN AGGREGATE PRINCIPAL AMOUNT OF AT LEAST
$750,000,000 IN EXISTING LOANS ELECTING CONVERSION TO B-2 TERM LOANS;


 


(II)           THE BORROWER, THE ADMINISTRATIVE AGENT, THE REQUIRED LENDERS AND
EACH EXTENDING B-2 TERM LENDER SHALL HAVE SIGNED A COUNTERPART HEREOF (WHETHER
THE SAME OR DIFFERENT COUNTERPARTS) AND THE BORROWER, THE REQUIRED LENDERS AND
EACH EXTENDING B-2 TERM LENDER SHALL HAVE DELIVERED (INCLUDING BY WAY OF
FACSIMILE TRANSMISSION) THEIR SIGNED COUNTERPARTS TO THE ADMINISTRATIVE AGENT;


 


(III)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE
ATTESTING TO THE SOLVENCY OF THE LOAN PARTIES (TAKEN AS A WHOLE) AFTER GIVING
EFFECT TO THIS FOURTH AMENDMENT, FROM THE CHIEF FINANCIAL OFFICER OF THE
BORROWER;


 


(IV)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN OPINION FROM
ROPES & GRAY LLP, COUNSEL TO THE LOAN PARTIES, IN A FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT;


 


(V)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FOR THE ACCOUNT OF
EACH OF THE LENDERS THAT HAVE REQUESTED SAME NOT LATER THAN THE CONSENT DEADLINE
(AS DEFINED BELOW) AN APPROPRIATE NOTE EXECUTED BY THE BORROWER, IN EACH CASE IN
THE AMOUNT, MATURITY AND OTHERWISE AS PROVIDED IN THE CREDIT AGREEMENT (AS
MODIFIED HEREBY);


 


(VI)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (A) COPIES OF
RESOLUTIONS OF THE BOARD OF DIRECTORS OF EACH LOAN PARTY APPROVING AND
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS FOURTH AMENDMENT AND
THE LOAN DOCUMENTS AS AMENDED BY THIS FOURTH AMENDMENT, CERTIFIED AS OF THE
FOURTH AMENDMENT EFFECTIVE DATE BY A RESPONSIBLE OFFICER, SECRETARY OR
ASSISTANCE SECRETARY OF EACH SUCH LOAN PARTY AS BEING IN FULL FORCE AND EFFECT
WITHOUT MODIFICATION OR AMENDMENT AND (B) GOOD STANDING CERTIFICATES FOR EACH
LOAN PARTY FROM EACH JURISDICTION IN WHICH SUCH LOAN PARTY IS ORGANIZED;


 


(VII)         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN ACKNOWLEDGEMENT
FROM THE ABL COLLATERAL AGENT AS CONTEMPLATED BY SECTION 5.2(C) OF THE
INTERCREDITOR AGREEMENT, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT;


 


(VIII)        THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED PAYMENT FROM THE
BORROWER, FOR THE ACCOUNT OF EACH LENDER THAT EXECUTES AND DELIVERS A
COUNTERPART SIGNATURE PAGE TO THIS FOURTH AMENDMENT (WHETHER OR NOT SUCH LENDER
IS AN EXTENDING B-2 TERM LENDER) PRIOR TO 5:00 P. M., NEW YORK CITY TIME, ON
OCTOBER 28, 2009 (THE “CONSENT DEADLINE”), A NON-REFUNDABLE CONSENT FEE PAYABLE
IN DOLLARS (EACH, A “CONSENT FEE”) IN AN AGGREGATE AMOUNT EQUAL TO 0.05% OF THE
AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING LOANS OF SUCH LENDER AS OF THE
CONSENT DEADLINE; AND


 


(IX)           THE BORROWER SHALL HAVE PAID ALL FEES AND OTHER AMOUNTS DUE AND
PAYABLE PURSUANT TO THE LOAN DOCUMENTS AND ANY OTHER FEE DUE AND PAYABLE TO A
LENDER AS MAY BE SEPARATELY AGREED BY THE BORROWER AND SUCH LENDER IN CONNECTION
WITH THIS FOURTH AMENDMENT, INCLUDING, TO THE EXTENT INVOICED, REIMBURSEMENT OR
PAYMENT OF REASONABLE OUT-OF-POCKET EXPENSES IN CONNECTION WITH THIS FOURTH
AMENDMENT AND THE TRANSACTIONS

 

21

--------------------------------------------------------------------------------



 


CONTEMPLATED HEREBY AND ANY OTHER REASONABLE OUT-OF-POCKET EXPENSES OF THE
ADMINISTRATIVE AGENT REQUIRED TO BE PAID OR REIMBURSED PURSUANT TO THE CREDIT
AGREEMENT, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL
FOR THE ADMINISTRATIVE AGENT.


 

(b)           The Administrative Agent shall notify the Borrower and the Lenders
of the Fourth Amendment Effective Date.

 


6.             BY EXECUTING AND DELIVERING A COPY HEREOF, EACH LOAN PARTY HEREBY
(A) CONSENTS TO THE TERMS OF THIS FOURTH AMENDMENT AND THE LOAN DOCUMENTS (AS
AMENDED BY THIS FOURTH AMENDMENT) AND AGREES THAT THE TERMS OF THIS FOURTH
AMENDMENT SHALL NOT AFFECT IN ANY WAY ITS OBLIGATIONS AND LIABILITIES UNDER ANY
LOAN DOCUMENT (AS SUCH LOAN DOCUMENTS ARE AMENDED OR OTHERWISE EXPRESSLY
MODIFIED BY THIS FOURTH AMENDMENT), ALL OF WHICH OBLIGATIONS AND LIABILITIES
SHALL REMAIN IN FULL FORCE AND EFFECT AND EACH OF WHICH IS HEREBY REAFFIRMED (AS
AMENDED OR OTHERWISE EXPRESSLY MODIFIED BY THIS FOURTH AMENDMENT) AND
(II) AGREES THAT ALL LOANS (INCLUDING, WITHOUT LIMITATION, ALL B-1 TERM LOANS
AND ALL B-2 TERM LOANS) SHALL BE FULLY GUARANTEED PURSUANT TO THE GUARANTY TO
WHICH IT IS PARTY IN ACCORDANCE WITH THE TERMS AND PROVISIONS THEREOF AND SHALL
BE FULLY SECURED PURSUANT TO THE APPLICABLE COLLATERAL DOCUMENTS.


 


7.             FROM AND AFTER THE FOURTH AMENDMENT EFFECTIVE DATE, ALL
REFERENCES IN THE CREDIT AGREEMENT AND IN THE OTHER LOAN DOCUMENTS TO THE CREDIT
AGREEMENT SHALL BE DEEMED TO BE REFERENCES TO THE CREDIT AGREEMENT AS MODIFIED
HEREBY.


 

*      *      *

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Fourth Amendment to be duly
executed and delivered as of the date first above written.

 

 

MICHAELS STORES, INC.

 

 

 

 

 

 

 

By:

/s/ Elaine D. Crowley

 

 

Name:

Elaine D. Crowley

 

 

Title:

Executive Vice President — Chief Financial Officer

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, Individually and as Administrative Agent

 

 

 

 

 

 

 

By:

Patrick W. Dowling

 

 

Name:

Patrick W. Dowling

 

 

Title:

Director

 

 

 

 

 

By:

Stefan Parsch

 

 

Name:

Stefan Parsch

 

 

Title:

Director

 

23

--------------------------------------------------------------------------------


 

Each of the undersigned Guarantors acknowledges and agrees to the terms of the
Fourth Amendment.

 

 

AARON BROTHERS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Elaine D. Crowley

 

 

Name:

Elaine D. Crowley

 

 

Title:

President — Chief Financial Officer

 

 

 

 

 

 

 

 

 

MICHAELS FINANCE COMPANY, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Elaine D. Crowley

 

 

Name:

Elaine D. Crowley

 

 

Title:

President — Chief Financial Officer

 

 

 

 

 

 

 

 

 

MICHAELS STORES PROCUREMENT COMPANY, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Elaine D. Crowley

 

 

Name:

Elaine D. Crowley

 

 

Title:

Executive Vice President — Chief Financial Officer

 

 

 

 

 

 

 

 

 

MICHAELS STORES CARD SERVICES, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Elaine D. Crowley

 

 

Name:

Elaine D. Crowley

 

 

Title:

President — Chief Financial Officer

 

 

 

 

 

 

 

 

 

ARTISTREE, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Elaine D. Crowley

 

 

Name:

Elaine D. Crowley

 

 

Title:

Executive Vice President — Chief Financial Officer

 

 

 

 

 

 

 

 

 

MICHAELS OF CANADA, ULC

 

 

 

 

 

 

 

 

 

By:

/s/ Elaine D. Crowley

 

 

Name:

Elaine D. Crowley

 

 

Title:

Executive Vice President — Chief Financial Officer

 

24

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 31, 2006, AMONG MICHAELS
STORES, INC., DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT,
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT, BANK OF AMERICA, N.A. AND
CREDIT SUISSE, AS CO-DOCUMENTATION AGENTS AND VARIOUS LENDERS PARTY THERETO

 

By executing this signature page:

 


A.                                   AS AN EXISTING LENDER THAT IS AN EXTENDING
B-2 TERM LENDER, THE UNDERSIGNED INSTITUTION AGREES (I) TO THE TERMS OF THE
FOURTH AMENDMENT AND THE CREDIT AGREEMENT (AS AMENDED BY THE FOURTH AMENDMENT)
AND (II) ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THE FOURTH
AMENDMENT AND THE CREDIT AGREEMENT (AS AMENDED BY THE FOURTH AMENDMENT), TO
EXTEND AND CONVERT ALL OR A PORTION OF ITS EXISTING LOANS IN THE AMOUNT
REFLECTED BELOW UNDER THE HEADING “AMOUNT OF EXISTING LOANS TO BE EXTENDED”,
PROVIDED THAT, WITHOUT ANY FURTHER ACTION BY SUCH LENDER, SUCH AMOUNT SPECIFIED
BELOW SHALL BE REDUCED ON A DOLLAR-FOR-DOLLAR BASIS BY THE PRINCIPAL AMOUNT OF
EXISTING LOANS OF SUCH LENDER REPAID TO SUCH LENDER PURSUANT TO SECTION 2.07 OF
THE CREDIT AGREEMENT AT ANY TIME ON OR AFTER THE DATE THE ADMINISTRATIVE AGENT
RECEIVES THIS B-2 TERM LOAN EXTENSION ELECTION BUT PRIOR TO THE FOURTH AMENDMENT
EFFECTIVE DATE (THE “AMORTIZATION ADJUSTMENT”); AND


 


B.                                     AS AN EXISTING LENDER THAT IS NOT AN
EXTENDING B-2 TERM LENDER (ANY SUCH LENDER, A “NON-EXTENDING B-1 TERM LENDER”),
THE UNDERSIGNED INSTITUTION AGREES TO THE TERMS OF THE FOURTH AMENDMENT AND THE
CREDIT AGREEMENT (AS AMENDED BY THE FOURTH AMENDMENT), BUT NOT TO EXTEND AND
CONVERT ANY OF ITS EXISTING LOANS INTO B-2 TERM LOANS.

 

 

 NAME OF LENDER:__________________________________________________

 

 

 Executing as an EXTENDING B-2 TERM LENDER:



By:__________________________________________________



Name:



Title:



 For any Lender requiring a second signature line:



By:__________________________________________________



Name:



Title:



 Credit Agreement Reference

 Principal amount of Existing Loans held by
 Extending B-2 Term Lender

 Amount of Existing Loans to be Extended

 

25

--------------------------------------------------------------------------------


 

Deal CUSIP - 594088AC0

$__________________

$__________________

 

 Executing as an NON-EXTENDING B-1 TERM LENDER:

 

By:__________________________________________________



Name:



Title:

 

 For any Lender requiring a second signature line:

 

By:__________________________________________________



Name:



Title:

 

 

26

--------------------------------------------------------------------------------


 

SCHEDULE 2.01B

 

LENDER

B-1 TERM
LOAN AMOUNT

B-2 TERM
COMMITMENT

 

 

 

 

 

 

 

27

--------------------------------------------------------------------------------

 